Citation Nr: 0314631	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-36 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from January 
1954 to January 1956.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) for additional development.  The case 
was returned to the Board and is now ready for further 
appellate review.  


REMAND

In May 2003, the RO issued a supplemental statement of the 
case pertinent to the issue now under consideration on 
appeal.  Subsequent to the issuance of that supplemental 
statement of the case, additional medical evidence, in the 
form of morning reports from the National Personnel Records 
Center (NPRC) were submitted to the RO and associated with 
the claims file.  This evidence appears to be relevant to the 
issue on appeal.  Although the appellant waived a 60 day 
waiting period on the May 2003 supplemental statement of the 
case, the appellant has not provided a waiver of the initial 
review of the additional evidence from NPRC by the RO prior 
to its submission for review to the Board.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a supplemental 
statement of the case pertaining to that evidence was not 
issued, this evidence must be referred back to the RO.  
38 C.F.R. § 20.1304 (2002).  Accordingly, this case must be 
remanded to the RO so that the RO may consider the additional 
evidence noted above.  See also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Secondly, on November 9, 2000, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In July 2002, the RO issued a letter to the appellant that 
included the provisions of the VCAA.  The appellant was told 
that he had 30 days to respond to the letter.  Subsequent to 
this letter, however, a decision was issued in the Federal 
Circuit Court that interpreted the effect of the VCAA on 
claims for veteran's benefits, including the appellant's 
claim.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, this decision asserted that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA, and not the 30 days that had been 
indicated.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and determine whether any additional notification or 
development action is required under the VCAA.  

Finally, this case turns upon whether competent evidence can 
be produced supporting the veteran's allegation that he had a 
disease or injury in service that resulted in current 
tinnitus.  Under U.S.C.A. § 5103A(d)(1) (West 2002), 
obtaining a medical examination and medical opinion is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Although the record indicates that 
the veteran has failed to report for requested examinations, 
he should be afforded another opportunity for examination, as 
his case will require other action prior to an appellate 
decision. 

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
described below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The veteran should be scheduled for 
VA examination in order to determine the 
presence and, if present, the etiology of 
tinnitus.  All indicated tests should be 
conducted.  The examiner should obtain a 
complete history, to include information 
pertaining to inservice and post service 
noise exposure.  The veteran served as a 
radio operator with Headquarters and 
Headquarters Battery III Corps Artillery.  
Following a review of pertinent documents 
in the claims folder and examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus, if 
diagnosed, is due to inservice acoustic 
trauma.  

3.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to RO's 
issuance of the supplemental statement of 
the case in May 2002, and readjudicate the 
veteran's claim.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


